PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lu et al.
Application No. 15/318,322
Filed: December 12, 2016
For: ACOUSTIC ARRAY SIGNAL PROCESSING FOR FLOW DETECTION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition filed July 29, 2019, to revive the above-identified 
application, under the unintentional provisions of 37 CFR 1.137(a).

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely file the inventor’s oath or declaration.  A Notice of Abandonment mailed November 5, 2018, concurrently a petition under 37 CFR 137(a) was filed; however, the petition was dismissed in decision mailed July 23, 2019. 
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). 
 
The petition does not comply with requirement (1).  In this regard, the Substitute Statements in Lieu of an Oath or Declaration (substitute statement) for joint inventors Nam Nguyen, Clifford Lloyd Macklin and Avinash Vinayak Taware are not acceptable, as the mailing address of the signer of the substitute statement was not provided in substitute statement.  Also noted there is no assignment from Clifford Lloyd Macklin to Halliburton. Petitioner needs to clarify the relationship with respect to Clifford L. Macklin.  Applicant must resubmit appropriate substitute statements with any renewed petition.



Further correspondence with respect to this matter should be delivered through one of the following mediums:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-1058.  


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions





    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)